Citation Nr: 0713218	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-40 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation of 
urolithiasis/bladder outlet obstruction, status post 
cystoscopy, ureteral stenting, and shock wave lithotripsy 
currently evaluated 30 percent disabling

2.	Entitlement to an increased evaluation for degenerative 
joint disease, metatarsophalangeal joint and interphalangeal 
joint, right great toe, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last VA compensation and pension examination afforded the 
veteran was in December 2002.  This examination included a 
physical examination of the veteran's feet and provided a 
diagnosis of degenerative joint disease in the veteran's 
right great toe.  Since the December 2002 VA examination, the 
veteran alleges that pain from his service connected right 
great toe disability is increasing and radiating.  

The December 2002 VA examination mentions the veteran's 
history of urolithiasis, but does not include a urology 
examination.  The veteran alleges that his bladder disability 
has increased in severity and the VA medical records reveal 
that he was treated by a urologist in 2003 and 2004 several 
times.  

When the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Because the most recent VA 
examination of record is several years old and does not 
address the veteran's urological disability, and because the 
record indicates a potential increase in the severity of the 
veteran's service-connected disabilities, the Board finds 
that a current examination is necessary to reach a decision 
on this claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the veteran and ask him to 
provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated 
him for his service-connected 
disabilities since the December 2002 VA 
examination.  After securing any 
appropriate consent from the veteran, 
VA should attempt to obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.

2.	The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the severity of 
his service-connected nephrolithiasis 
disability.  The examiner should report 
the severity of the veteran's 
disability and include if there is any 
renal dysfunction and the extent of 
that dysfunction.  The claims file must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination.  A complete rationale for 
all opinions must be provided.

3.	The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the severity of 
his service-connected right great toe 
disability.  The examiner should report 
the ranges of motion in the veteran's 
right great toe and note whether there 
is additional limitation of motion due 
to weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  Additionally, the examiner 
should report whether the veteran's 
symptoms are moderate, moderately 
severe or severe.  The claims file must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination.  A complete rationale for 
all opinions must be provided.

4.	After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).
	



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



